The decree in this case rests wholly on the testimony of two prurient-minded boys. The story told by them *Page 127 
is not only improbable, in view of all the attending circumstances, but, in my opinion, it is impossible that they could have seen what they alleged they saw by looking up through a small round hole in the floor directly over their heads and several feet above them. It simply could not have been done.
The master, an experienced trial lawyer, who saw and heard them testify, did not believe them; neither do I.
I would sustain the master and dismiss the libel.
Judge JAMES and Judge RHODES concur in this dissent.